Title: To Thomas Jefferson from Collow Frères, Carmichael & Co., 1 September 1789
From: Collow Frères, Carmichael & Co.
To: Jefferson, Thomas


Le Havre, 1 Sep. 1789. Their W. Collow and J. Carmichael, lately in Paris, join in thanking TJ “for the polite reception with which you honored them.”—Have kept in mind his request concerning vessels bound for America: there are two consigned to themselves, one sailing in two weeks, the other in three, one going to Isle of May, other to Isle of Rhe, “both for Salt, neither of which would suit your purpose.”—Winds have continued from eastward for some weeks, and thus few arrivals from America: as soon as winds change, there will no doubt be several coming in and they will report.—This morning arrived the ship Juno, Capt. Belin from Portsmouth, Virginia, which she left 1 Aug. bringing cargo of 274 hhds. tobacco, “the greatest part of which, as they write us, is from upper James River, and of very good Quality. It is sent here… by way of renewing the trial of the French Market, after the long discouragement which the Importers into this Country by General trade have from various causes met with.”—As requested, they have this day offered it to farmers-general, informing them of “the view with which this Cargo has been sent here.”—They hope TJ will not think it impertinent to mention this and to observe “that the Stock of the Farms must now be low, and when matters come to be arranged a little they must be obliged to buy, for a time, more largely than usual… . The present seems therefore (and from the situation of the Year also) to be a critical time both for them, and the American Merchants concerned in the General Commerce of tobacco.—If they shew a disposition to buy at Present, and give encouragement now to the Americans to send their Tobacco here, they may be supplied in due time, and by a direct intercourse, with whatever quality they may want. If they do not, they will in all probability find themselves under the necessity when they do stand in need of a Supply to have recourse to other European Markets, or must engage again in some Contract. Either of these Method may benefit Individuals but must injure the general Interests of Commerce between the two Nations, and would entirely defeat the wise ends proposed by the Treaty of Bernis, For which America stands indebted to you.—Perhaps Sir, your interference at such a Crisis might guard against these dangers, and we shall be happy if any suggestion of ours Proves acceptable to you, on such an occasion.”
